Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/15/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-2 and 13-15 has /have been amended with no new matter added, claims 16-50 were previously cancelled.  Accordingly, claims 1-15 are pending in the application.  An action on the merits for claims 1-15 are as follow.
The previous 112 (b) Claim Rejections and objections to the specification are withdrawn in accordance with applicant's amendment to the claims and the specification with no new matter added.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the width of the recess representing between 30 percent and 99 percent of the corresponding cell size such that the corresponding dark cell appears dark to an optical reader”, rendering the claim indefinite. According to DICTIONARY.COM; size: the spatial dimensions, proportions, magnitude, or bulk of anything. It is unclear how to measure any width (a one-dimension, extent from side to side) representing between 30 percent and 99 percent of the corresponding cell size?  Appropriate correction/ clarification is required.
Claim 13 recites the limitation “the width of the recess representing between 30 percent and 99 percent of the corresponding cell size such that the corresponding dark cell appears dark to an optical reader”, rendering the claim indefinite. According to DICTIONARY.COM; size: the spatial dimensions, proportions, magnitude, or bulk of anything. It is unclear how to measure any width (a one-dimension, extent from side to side) representing between 30 percent and 99 percent of the corresponding cell size?  Appropriate correction/ clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10-11, 18, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over A. Fraser (under Internet Google search: review_of_technologies_for_identification_of_die_casting_parts.pdf).
Regarding Independent Claim 1, A. Fraser discloses a metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) comprising a surface and an identifier (high contrast identifiers, P 4 line 3, Fig 5) marked on said surface, wherein the identifier has a plurality of cells each having a corresponding cell size (a code with more cells than needed for the message to be encoded, P 5 line 3, Fig 5; a cell size of around 0.25 mm, P 8, COLCLUSION), the identifier having a plurality of bright cells corresponding to a first binary value (a plurality of bright cells shown in Fig 5 corresponding to a first binary value- such as “0”) and a plurality of dark cells size corresponding to a second binary value (having multiple black cells corresponding to a second binary value- such as “1”, P 5 line 1, Fig 5) different from the first binary value, and wherein each one of the plurality of dark cells includes a center portion being recessed relative to the surface thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell (crater etched on each individual black ceases, P 4 last to the fourth line; clearly, “each one of the plurality of dark cells” can “includes a center portion being recessed relative to the surface thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell” as claimed), the recess having a depth (necessary depth of the pre-etched crater, P 4 last to the third line, Fig 6) of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns (see Fig 6), the width of the recess representing between 30 percent and 99 percent of the corresponding cell size such that the corresponding dark cell appears dark to an optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can be read by an optical reader as claimed).
A. Fraser disclose the invention substantially as claimed and as discussed above; except, the recess having a depth (taught by A. Fraser already) of at least 100 microns and having an opening with a width (taught by A. Fraser already) ranging between 400 microns and 1750 microns, the width of the recess representing between 30 percent and 99 percent of the corresponding cell size (“the corresponding cell size” taught by A. Fraser already).
Since these limitations involved only the material/ shape/ depth/ width/ arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns, the width of the recess representing between 30 percent and 99 percent of the corresponding cell size; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Claims 2 and 10-12, A. Fraser further discloses: 
Claim 2, wherein the bright cells (a plurality of bright cells shown in Fig 5) have a texture indicating that the metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) has been previously shot blasted (shot blast treatment, Abstract), the identifier being readable by the optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can be read by an optical reader as claimed).
Claim 10, wherein the identifier (high contrast identifiers, P 4 line 3, Fig 5) is provided in the form of a data matrix (a data matrix was marked, P 5 line 2 of EXPWEIMENT).
Claim 11, wherein the opening has a rectangular shape (a rectangular shape, Figs 5-6).
Claim 12, wherein the metal workpiece is made of has aluminum (an aluminum die casting part, P 4 line 4, Fig 5).
Regarding Claims 3-9, A. Fraser disclose the invention substantially as claimed and as discussed above; except the limitations of Claim 3, wherein the depth of the recess is at least 150 microns. Claim 4, wherein the depth of the recess is at least 300 microns. Claim 5, wherein the width of the opening ranges between 60 percent and 95 percent of the corresponding cell size. Claim 6, wherein the width of the opening ranges between 70 percent and 89 percent of the corresponding cell size. Claim 7, wherein an aspect ratio of the depth relative to the width ranges between 0.2 and 2. Claim 8, wherein the aspect ratio ranges between 0.3 and 1.5. Claim 9, wherein the width of the opening ranges between 600 microns and 850 microns.
Since limitations under Claims 3-9 involved only the material/ shape/ depth/ width/ ratio/ and arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of Claim 3, wherein the depth of the recess is at least 150 microns. Claim 4, wherein the depth of the recess is at least 300 microns. Claim 5, wherein the width of the opening ranges between 60 percent and 95 percent of the corresponding cell size. Claim 6, wherein the width of the opening ranges between 70 percent and 89 percent of the corresponding cell size. Claim 7, wherein an aspect ratio of the depth relative to the width ranges between 0.2 and 2. Claim 8, wherein the aspect ratio ranges between 0.3 and 1.5. Claim 9, wherein the width of the opening ranges between 600 microns and 850 microns; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Independent Claim 13, A. Fraser discloses a method of laser-marking an identifier on a metal workpiece along a production line, wherein the method comprising:
receiving a metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) along the production line (in the production process, ABSTRACT);
obtaining identifier data indicative of the identifier (high contrast identifiers, P 4 line 3, Fig 5) to be laser-marked on the metal workpiece (laser marking of metals, P 4 line 2, Fig 5), the identifier having a plurality of cells each having a corresponding cell size (a code with more cells than needed for the message to be encoded, P 5 line 3, Fig 5; a cell size of around 0.25 mm, P 8, COLCLUSION), the plurality of cells having a plurality of bright cells corresponding to a first binary value (a plurality of bright cells shown in Fig 5 corresponding to a first binary value- such as “0”) and a plurality of dark cells corresponding to a second binary value (having multiple black cells corresponding to a second binary value- such as “1”, P 5 line 1, Fig 5); and
based on the identifier data, laser-marking the identifier on a surface of the metal workpiece by laser-removing, for each one of the plurality of dark cells (crater etched on each individual black ceases, P 4 last to the fourth line, Figs 5-6), metal from the surface of the metal workpiece only at a center portion of the corresponding dark cell thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell (clearly, shows in Figure 6, a “metal from the surface of the metal workpiece only at a center portion of the corresponding dark cell thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell” as claimed), the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns, the width of the recess representing between 30 percent and below 99 percent of the corresponding cell size such that the corresponding dark cell appears dark to an optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can read by an optical reader as claimed).
A. Fraser disclose the invention substantially as claimed and as discussed above; except, the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns, the width of the recess representing between 30 percent and below 99 percent of the corresponding cell size;
Since these limitations involved only the material/ shape/ depth/ width/ arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns, the width of the recess representing between 30 percent and below 99 percent of the corresponding cell size; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Claims 14-15, A. Fraser further discloses: 
Claim 14, after said laser-marking, shot blasting the metal workpiece including shot blasting the identifier (the surface is modified by the shot blast treatment, P 5 under RESULTS).
Claim 15, after said laser-marking and said shot blasting, reading the identifier using the optical reader, and tracking the metal workpiece based on said reading (traceability and marking of die castings, ABSTRACT; clearly, the identifier can be read by an optical reader as claimed).


Response to Arguments
Applicant’s arguments with respect to Claims 1-15 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
Applicant’s arguments filed 08/15/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Applicant strongly submits that the feature "wherein each one of the plurality of dark cells includes a center portion being recessed relative to the surface leaving a recess bounded by a peripheral wall in the corresponding dark cell" as recited in independent claim 1 cannot be mapped to the passage "crater etched on each individual black cases" at page 4, last to the fourth line, of Fraser”, “Fraser fails to teach that the dark cell includes a center portion being recessed relative to the surface leaving a recess bounded by a peripheral wall in the corresponding dark cell. Instead, Fraser shows that a dark cell includes a center crater being recessed relative to the surface leaving a crater bounded by peripheral walls of the adjoining bright cells”, “Fraser fails to teach that the dark cell includes a center portion being recessed relative to the surface leaving a recess bounded by a peripheral wall in the corresponding dark cell. Instead, Fraser shows that a dark cell includes a center crater being recessed relative to the surface leaving a crater bounded by peripheral walls of the adjoining bright cells”, and “In view of the aforementioned, Applicant respectfully submits that the above arguments are also applicable to independent claim 13”.
The examiner’s response: Fraser teaches exactly a metal workpiece/ a method of laser-marking an identifier on a metal workpiece along a production line as recited under the amended Independent Claims 1 and 13 respectively, fully discloses all the recited limitations of Claim 1 and Claim 13 as set forth in this office action shown above. 
It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); see MPEP 2123 (I). Also, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).  Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761